TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 17, 2014



                                       NO. 03-13-00395-CV


                      Employees Retirement System of Texas, Appellant

                                                  v.

                                          M. P., Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                MODIFIED AND, AS MODIFIED, AFFIRMED --
                    OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment signed by the trial court on May 7, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction. Therefore, the court modifies

the trial court’s judgment by deleting the portion of the judgment limiting the scope of remand to

the record previously established. The Court affirms the judgment as modified. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.